Title: To James Madison from Eli Simpson Davis, 15 September 1812
From: Davis, Eli Simpson
To: Madison, James


Sir,
Abbeville, So. Carolina, Sepr. 15th. 1812
In obedience to a resolution to that effect, I have herewith forwarded the proceedings of the people of this district, and village.
Their transmission has been procrastinated in consequence of your departure from Washington having been announced. Your Excellency will excuse the crude, but sincere effusions of our minds developed in those proceedings; they are the legitimate expression of our souls. The people here, view with becoming feeling and anxiety the procellosity of the North, and should they not have the pleasure of participating personally in the pending conflict, their first prayers accompany the brave patriots to whom providence has assigned the glorious task of redressing the wrongs of an injured country. The defeat of Gen. Hull I am apprehensive may encourage our red neighbours to become troublesome; as yet however, they are held in perfect contempt as to their formidableness. Accept individually, the respect and regard, with which, I am &c.
Eli Simpson Davis.
